Citation Nr: 0943863	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  07-00 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date prior to March 15, 2005, 
for a temporary total disability rating for convalescence 
following right knee surgery.  

2.  Entitlement to an extension of temporary total disability 
benefits for convalescence following right knee surgery 
beyond April 29, 2005.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1985 to December 
1986.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which granted a temporary total evaluation 
based on surgical treatment necessitating convalescence, 
effective from March 15, 2005 through April 30, 2005, and 
assigning a 20 percent evaluation thereafter.


FINDINGS OF FACT

1.  The Veteran underwent surgery for his right knee 
disability on March 15, 2005.  

2.  Following his surgery, the Veteran was absent from work 
and under the care of a doctor until April 29, 2005, when he 
was released with no restrictions.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 15, 
2005, for a temporary total disability evaluation for right 
knee surgery have not been met.  38 U.S.C.A. §§ 5107, 5110(a) 
(West 2002); 38 C.F.R. §§ 3.155, 3.400, 3.401 (2009).

2.  There is no basis for extending a temporary total 
disability evaluation beyond April 29, 2005.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.30 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in April 2005 which substantially complied with 
the notice requirements.  Complete notice was sent in April 
2006, and the claim was readjudicated in a November 2006 
statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, and obtained medical opinions as to 
the etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Temporary Total Disability Rating

A temporary total disability rating will be assigned without 
regard to other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted.  38 C.F.R. § 4.30.

Entitlement to a temporary total convalescence rating is 
warranted if treatment of a service-connected disability 
results in: (1) surgery necessitating at least one month of 
post-operative convalescence; (2) surgery with severe post-
operative residuals such as incomplete healed surgical 
wounds, therapeutic immobilization of a one major joint or 
more, application of a body cast, the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or, (3) immobilization by cast, without surgery, of one major 
joint or more.  See 38 C.F.R. § 4.30(a).

The Veteran seeks an earlier effective date for a temporary 
total disability rating for right knee surgery.  The record 
reflects that he has a service-connected right knee 
disability, identified as chondromalacia patella, which was 
continuously rated as 20 percent disabling from October 1997.  
In January 2005, he filed a claim for a temporary total 
disability rating in anticipation of right knee arthroscopy, 
which was to take place in March 2005.  The RO informed him 
that his claim could not be considered prior to the date of 
surgery.  The Veteran subsequently resubmitted his claim, 
which was received by the RO on March 16, 2005, the day after 
his knee surgery.  VA treatment records indicate that he 
remained on convalescent leave from work and under a doctor's 
care through April 29, 2005.  On that date, at the Veteran's 
request and upon his confirmation that his symptoms had been 
completely resolved, he was authorized to return to work 
without any restrictions.  

A total disability rating was granted, effective from March 
15 through April 30, 2005, after which time the rating 
reverted to 20 percent.  Consistent with VA regulation, 
payment of monetary benefits for the total disability rating 
commenced on the first day of the calendar month following 
the month in which the award became effective, i.e., April 1, 
2005.  38 C.F.R. § 3.31.  The Veteran argues that, because he 
originally submitted a claim well in advance of his surgery, 
the effective date of the award should be such that payment 
is authorized from the day his entitlement arose.  

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with 
respect to effective date of an award of increased 
compensation is that the effective date of award shall not be 
earlier than the date of receipt of the application thereof.  
38 U.S.C.A. § 5110(a).  This statutory provision is 
implemented by regulation that provides that the effective 
date for an award of increased compensation will be the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).  An award of a temporary 
total rating for convalescence under the provisions of 38 
C.F.R. § 4.30 is effective the date of entrance into the 
hospital, after discharge from hospitalization (regular or 
release to non-bed care).  38 C.F.R. § 3.401(h). 

An exception to the rule regarding increased ratings applies, 
however, under circumstances where the evidence demonstrates 
that a factually ascertainable increase in disability 
occurred within the one-year period preceding the date of 
receipt of a claim for increased compensation.  If an 
increase in disability occurred within one-year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred 
more than one year prior to the claim, the increase is 
effective the date of claim.  If the increase occurred after 
the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 
Vet. App. 23 (2007); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998). 

In this case, entitlement to a temporary total disability 
rating arose on March 15, 2005, when the Veteran was admitted 
to the hospital to undergo knee surgery.  Although his 
original claim for an increased rating was received in 
January 2005, there was no basis for granting the claim at 
that time.  There is no evidence that he was convalescing 
from any type of surgery or immobilized by cast.  Thus, March 
15, 2005, is the earliest effective date permitted by law, 
and the claim for an earlier effective date must be denied.  

The Veteran also requests an extension of the total rating 
beyond April 29, 2005, on the basis that he was not able to 
return to his previous duties and eventually lost his job 
because of his knee condition. 

Temporary total disability ratings are to commence on the day 
of hospital admission and continue for a period of one to 
three months from the first day of the month following 
hospital discharge or outpatient release.  See 38 C.F.R. § 
4.30.  Extensions of one to three months, beyond the initial 
three months, may be made under 38 C.F.R. § 4.30(a) (1), (2), 
or (3).  Extensions of one or more months up to six months 
beyond the initial six months period may be made only under 
38 C.F.R. § 4.30(a)(2) or (3) upon the approval of the 
Adjudication Officer.  See 38 C.F.R. § 4.30(b).  Notations in 
the medical record as to a veteran's incapacity to work after 
surgery must be taken into account in the evaluation of a 
claim brought under the provision of 38 C.F.R. § 4.30.  Seals 
v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden v. West, 11 
Vet. App. 427, 430 (1998).  Furthermore, the term 
"convalescence" does not necessarily entail in-home 
recovery.

In the present case, the evidence indicates that the Veteran 
was permitted to return to work with no restrictions on April 
29, 2005.  During the examination conducted on that date, he 
reported that he had regained his full range of motion and 
was able to complete all activities without complaint.  On 
examination, his range of motion was from 0 to 130 degrees 
and he ambulated without noticeable limp.  His incisions were 
well healed, without erythema or discharge.  The knee was 
stable to varus and valgus stresses.  Lachman test was stable 
and no knee joint effusion was noted.  The examiner stated 
that the Veteran was doing well and there was no need to 
return for follow-up treatment.  He noted that the Veteran 
requested to be released to return to work and confirmed that 
there had been complete resolution of his symptoms.  
The Veteran underwent a VA examination of his knees in 
February 2006, in which he reported daily pain, stiffness, 
and popping in both knees.  He did not at that time use a 
brace or cane, and he reported that he was able to tolerate 
his work despite the pain.  On examination, there was mild 
synovial thickening and mild patellofemoral tenderness, right 
greater than left.  Range of motion in the knees was from 0 
to 130 degrees bilaterally and there was no pain on movement 
or with repetition.  

Based on the medical evidence of record, the Board finds that 
an extension of the temporary total disability rating beyond 
April 30, 2005, is not warranted for convalescence following 
right knee arthroscopy.  The evidence indicates that the 
Veteran's symptoms were resolved and he was authorized and 
able to return to work without restrictions.  Although he 
stated in his January 2007 Substantive Appeal that he lost 
his job because of his knee condition, he has not submitted 
any evidence to substantiate his claim that he was unable to 
return to his former employment following his surgery.  
Rather, the evidence shows that he reported being employed in 
February 2006.  He had full range of motion in his knee at 
that time, and there are no objective indications of right 
knee disability which would have prevented him from working.  
In summary, the evidence demonstrates that the Veteran's 
post-operative convalescence had ended by April 30, 2005.  
Accordingly, there is no basis for an extension of total 
disability benefits.  The claim is denied.


ORDER

An effective date prior to March 15, 2005 for a temporary 
total disability rating for right knee arthroscopy is denied. 

An extension of temporary total disability benefits beyond 
April 29, 2005 is denied.  




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


